SNEED, Circuit Judge,
concurring:
Judge Reinhardt’s opinion disposes of this case with scholarly expansiveness. It *582provides a commentary that all who confront First Amendment issues arising from a government’s regulation of access to a public forum should read. These issues, as all would agree, are often perplexing because they involve a clash of purposes, each of which enjoys some degree of legitimacy. Particularly is this true with respect to what Judge Reinhardt discusses under Part I.C.2., dedicating a public facility to a particular form of expression.
However, the case before us is clearly not exquisitely complex. Judge Reinhardt’s recital of the facts makes this clear. Thus, while I recognize the value of Judge Reinhardt’s opinion and the validity of all his conclusions with respect to the facts of this case, I decline to' join in Part I of his opinion. I agree that Cinevision has First Amendment rights, that for the purposes of this case the Starlight Bowl was a public forum, and that the facts adequately support the jury’s finding that the City of Burbank and Councilman Richman violated Cinevision’s First Amendment rights. Thus, I agree with the conclusions reached in Part I.
I concur in all other portions of Judge Reinhardt’s opinion.